11-4059-cv
Sunham Home Fashions, LLC v. Diamond State Ins. Co., Lumbermens Mutual Casualty Co.

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 11th day of February, two thousand twenty.

PRESENT:          JOSÉ A. CABRANES,
                  ROBERT D. SACK,
                  RAYMOND J. LOHIER, JR.,
                               Circuit Judges.


SUNHAM HOME FASHIONS, LLC,
A NEW YORK LIMITED LIABILITY COMPANY,

                           Plaintiff-Counter Defendant-Appellant,                       11-4059-cv

                           v.

DIAMOND STATE INSURANCE COMPANY,
A DELAWARE CORPORATION,

                           Defendant-Counter Claimant-Third-Party Plaintiff-Appellee,

LUMBERMENS MUTUAL CASUALTY COMPANY,
AKA LUMBERMENS MUTUAL GROUP,
AKA KEMPER CASUALTY INSURANCE COMPANY,

                           Third-Party Defendant-Counter Claimant-Counter Defendant-Appellee.


FOR PLAINTIFF-COUNTER DEFENDANT-
APPELLANT:                                                           DAVID A. GAUNTLETT, James A. Lowe,
                                                                     Gauntlett & Associates, Irvine, CA.

                                                           1
FOR DEFENDANT-COUNTER CLAIMANT-
THIRD-PARTY PLAINTIFF-APPELLE:                                 STEVEN VERVENIOTIS, Miranda
                                                               Sambursky Slone Sklarin Verveniotis,
                                                               LLP, Mineola, NY.

FOR THIRD-PARTY DEFENDANT-
COUNTER CLAIMANT-
COUNTER DEFENDANT-APPELLEE:                                    JOSEPH DEDONATO, Mark Hill,
                                                               Morgan Melhuish Abrutyn, Attorneys
                                                               at Law, New York, NY.

       Appeal from an August 31, 2011 judgment of the United States District Court for the
Southern District of New York (Denise Cote, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

          Plaintiff-Counter Defendant-Appellant Sunham Home Fashions, LLC (“Sunham”)
challenges the District Court’s ruling granting partial summary judgment to Defendant-Counter
Claimant-Third-Party Plaintiff-Appellee Diamond State Insurance Company (“Diamond State”) as
to its liability, as an umbrella insurer, for Sunham’s legal costs in earlier legal proceedings; and its
ruling granting summary judgment to Third-Party Defendant-Counter Claimant-Counter
Defendant-Appellee Lumbermens Mutual Casualty Company (“LMC”) as to its liability, as Sunham’s
primary insurer, for the same costs. Sunham also appeals the District Court’s denial of its motion for
partial summary judgment against Diamond State. 1

        We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

       I: Standing

        We turn first to the issue of appellate standing raised by Sunham’s appeal of the grant of
summary judgment for LMC. “We must address any jurisdictional standing question first, before
deciding a case on the merits.” Rothstein v. Am. Int’l Group, Inc., 837 F.3d 195, 202 (2d Cir. 2016)
(internal quotation marks omitted). We conclude, despite LMC’s claims that Sunham lacks standing


   1
     The appeal was stayed in 2012 on the motion of LMC after an injunction in an Illinois court
placed it in rehabilitation and liquidation proceedings. The stay was lifted in 2019 on the motion of
Sunham after this Court concluded that LMC would not be irreparably harmed if the case
proceeded.

                                                   2
because it was not a party to the underlying judgment, that Sunham has standing to appeal the
judgment in favor of LMC.

        As a general matter, “[f]ederal appellate jurisdiction is limited by the appellant’s personal
stake in the appeal.” Deposit Guaranty Nat. Bank, Jackson, Miss. v. Roper, 445 U.S. 326, 336 (1980).
Sunham clearly has a personal stake in the judgment for LMC, since—if we were to differ with the
District Court as to its grant of summary judgment for LMC—that might affect Sunham’s ability to
seek reimbursement from LMC. The District Court’s decision as to LMC was thus sufficiently
adverse to Sunham, so that an appeal of that decision is properly before us.

       II: Merits

      For substantially the reasons stated by the District Court, we hold that partial summary
judgment was correctly denied for Sunham and correctly granted for Diamond State, and that
summary judgment was correctly granted for LMC.

                                          CONCLUSION

       We have reviewed all of the arguments raised by Sunham on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the judgment of the District Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3